10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

TRANSAMERICA LIFE
INSURANCE COMPANY,

Plaintiff,

ANGELINA D. SLEE, et al.,

Defendants.

 

 

CASE NO. C19-1536JLR

ORDER OF REFERENCE

This action is assigned to the Honorable James L. Robart, United States District

Judge. All future documents filed in this case must bear the cause number

C19-1536JLR-DWC. The court has reviewed the files and records herein and determined

that certain pretrial matters are appropriate to refer to a Magistrate Judge as described

below.

Pursuant to 28 U.S.C, § 636(b)(1)(A) and Local Rule MJR 3, the court hereby

refers to Magistrate Judge David W. Christel all motions related to discovery disputes,

ORDER - 1

 

 
 

10

11

12

13

14

[5

16 |

17

18

19

20)

21

22

 

 

including but not limited to motions to compel discovery, motions for a protective order
related to discovery, and motions related to issues of privilege. See 28 U.S.C.
§ 636(b)(1)(A); Local Rules W.D. Wash. MJR 3(a). Federal Rule of Civil Procedure
72(a) governs any objections to Magistrate Judge David W. Christel’s rulings concerning
the above-described discovery motions, See Fed. R. Civ. P. 72a); Local Rules W.D.
Wash. MJR 3(b). |

Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C) and Local Rule MIR 4, the court
also hereby refers to Magistrate Judge David W. Christel for preparation of a report and
recommendation all motions (1) for a temporary restraining order pursuant to Federal
Rule of Civil Procedure 65(b); (2) for judgment on the pleadings pursuant to Federal Rule
of Civil Procedure 12(c); (3) to dismiss pursuant to Federal Rule of Civil Procedure
12(b); and (4) for a default judgment pursuant to Federal Rule of Civil Procedure 55(b).
See 28 U.S.C. § 636(b)(1)(B); Local Rules W.D. Wash. MJR(a)(3), Federal Rule of Civil
Procedure 72(b) governs any further proceedings in this court after Magistrate Judge
David W. Christel files a report and recommendation. See Fed. R. Civ. P. 72(b); Local
Rules W.D. Wash. MJR 4(c).

Accordingly, the court ORDERS that the above-entitled action is referred to
Magistrate Judge David W. Christel for the specific purposes and types of motions
i}
if
Hf

if

ORDER - 2

 

 
 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

described herein. The court further DIRECTS and EMPOWERS Magistrate Judge David
W. Christel to conduct hearings and make further necessary orders consistent with 28
U.S.C. § 636, the local rules, and this order.

an
Dated this ay day of November, 2019.

   

JAMES L.|ROBART
United Stafes District Judge

 

ORDER - 3

 

 
